NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 4 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CESAR GARRIDO SANDOVAL,                          No.   18-71427

                Petitioner,                      Agency No. A209-820-325

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 1, 2021**
                                  Honolulu, Hawaii

Before: CLIFTON, R. NELSON, and COLLINS, Circuit Judges.

      Petitioner Cesar Garrido Sandoval petitions for review of the decisions of

the Immigration Judge (“IJ”) and Board of Immigration Appeals (“BIA”)

(collectively, “Agency”) denying his claim for protection under the Convention




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”).1 Because the BIA incorporated the IJ’s decision without

additional reasoning, we “review the IJ’s decision to the extent incorporated.”

Medina-Lara v. Holder, 771 F.3d 1106, 1111 (9th Cir. 2014). Under the

“extremely deferential” substantial evidence review, the court must uphold the

factual findings of the BIA “unless any reasonable adjudicator would be compelled

to conclude to the contrary.” Lianhua Jiang v. Holder, 754 F.3d 733, 738 (9th Cir.

2014) (citation omitted). We deny the petition.

      To support his claim for CAT protection, Petitioner must show he would

“more likely than not” face future torture if he were removed to Guatemala. See

Singh v. Whitaker, 914 F.3d 654, 663 (9th Cir. 2019). The record does not compel

finding a conclusion contrary to the Agency’s that Petitioner failed to meet his

burden to show he would be tortured if removed. See id.

      In 2004, the Cabral and Lemus brothers threatened to kill Petitioner and his

mother if Petitioner left his place of employment. Before Petitioner quit, another

worker was found dead in a trash can. When Petitioner expressed his desire to

leave his job, the Cabral and Lemus brothers again threatened Petitioner and his

mother and then stabbed Petitioner in the abdomen. After quitting, however,

Petitioner relocated within Guatemala and lived in the country for over a year


      1
        Petitioner waived review of the denial of his asylum and withholding of
removal claims because he failed to sufficiently raise either issue in his Opening
Brief. See Koerner v. Grigas, 328 F.3d 1039, 1048 (9th Cir. 2003).

                                          2
without further harm or contact from the brothers. At the time of the IJ’s decision,

Petitioner’s mother had been able to relocate and remain safely in Guatemala for

over twelve years without harm or contact from the brothers. When considering

“all evidence bearing on the likelihood of future torture . . . including. . . past

torture [and the] possibility of safe relocation,”2 the record does not compel a

conclusion different than that of the Agency. See Barajas-Romero v. Lynch, 846

F.3d 351, 364 (9th Cir. 2017); Lianhua Jiang, 754 F.3d at 738 (citation omitted).

      PETITION DENIED.




2
  Petitioner argues on appeal that the Agency improperly placed a burden on him to
show that it was impossible to relocate within Guatemala, contravening our
holding in Maldonado v. Lynch that a petitioner has no such burden. 786 F.3d
1155, 1164 (9th Cir. 2015). However, Maldonado does not preclude the Agency
from considering the possibility of relocation in its analysis. Id. at 1163–64 (“[8
C.F.R.] § 1208.16(c)(3) provides that, if such evidence [of the possibility of
relocation] is relevant, it must be considered in assessing whether it is more likely
than not that the petitioner would be tortured if removed.” (emphasis added)).
Here, the Agency properly considered Petitioner’s possibility of relocation based
on his mother’s successful relocation, and in doing so it did not place a burden on
Petitioner to prove impossibility of relocation.

                                            3